DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2nd, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 5, and 7 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolero et al. (US 2005/0267336 A1), hereinafter Bertolero, in view of Brown (US 2006/0100607 A1) as evidenced by Chang (US 2003/0055319 A1).

Regarding claim 1, Bertolero teaches a surgical retractor capable of performing as a female urethral catheterization assist device (Figs. 3 and 4). Said retractor comprises a pair of lateral arms comprising a first lateral arm and a second lateral arm (Fig. 3, elements 9R and 9L; Paragraph 77), each lateral arm having a handle at a proximal end (Fig. 3, elements 6L/R and 7L/R; Paragraph 79), a pivot interconnecting the pair of lateral arms (Figs. 3, elements 10 and 11; paragraph 77) and a distal end (Fig. 3, elements 8R and 8L); the handle comprising an aperture adapted to receive a finger therethrough (between elements 7L and 6L; Paragraphs 29 and 79); the distal end of each lateral arm comprising a pair of curved lateral sides (Fig. 3, inner side of elements 9R and 9L; although not relied upon, the embodiment of Fig. 6A shows more dramatically curved lateral sides); a paddle disposed on the interior lateral side (Figs. 3 and 4, elements 22 - 24), forming a flush surface therewith (As seen in Fig. 3; Also see paragraph 29 which indicates a smooth, continuous surface); the paddle defining a base in contact with the interior lateral side of the lateral arm (Paragraph 78; Also Fig. 1B shows how the paddles, i.e. blades, are attached to the interior lateral side of the lateral arms); the paddle being of an 
Bertolero does not teach the paddle configured to engage with the labia minora and labia majora, the arcuate shape consisting of a rounded body defining a singular apex, wherein the singular apex of the first lateral arm and the singular apex of the second lateral arm contact each other in the closed configuration.
In the same field of endeavor, Brown teaches a female catheter insertion aid (Figs. 6 - 8; Abstract) comprising arcuate panels (elements 30 and 34; also see annotated Figs. 6 and 7 below) configured to engage with the labia minora and labia majora (Paragraphs 21 - 23 and 64), said arcuate shape comprising a singular apex (the portion of the device that actually engages with the labia minora and labia majora only has a single apex, while the rear/bottom part of the device serves as a grip and means for actuation, similar to the arms and handles of Bertolero) configured to contact each other in a closed configuration (Fig. 7).

    PNG
    media_image1.png
    419
    664
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the panels of Bertolero to comprise the shape as taught by Brown. Doing so would thus result in an the paddles having an arcuate shape comprising a singular apex (Paragraph 59 indicates either side may be used to engage the labia, as such only the shape of either engaging portion of Brown would need to be incorporated, in this case, the portion as noted in the annotated figure above) and said apexes contacting one another in a closed configuration (As Bertolero teaches the paddles contacting one another in Fig. 1B), Doing so would be obvious in order to effectively engage with the labia minora and labia majora (recognized in the Abstract and Paragraphs 23 and 59 of Brown; Bertolero also teaches changing the size and shape of the paddles depending on the use case in Paragraph 82).

Regarding claim 2, the combination of Bertolero and Brown substantially discloses the claimed invention as shown above. Bertolero further teaches a fastener disposed on a side of an arm of the pair of arms most adjacent to the opposing arm (Fig. 3, elements 14 and 18), the fastener configured to selectively couple the proximal end of the first arm to the proximal end of the second arm, forming an open configuration (Paragraph 77).

Regarding claim 3, the combination of Bertolero and Brown substantially discloses the claimed invention as shown above. Bertolero further teaches the fastener comprising a transverse bar (Fig. 3, element 14) with a latch (elements 15 and 16) configure to couple with a mating fastener (element 18) disposed on the opposing blade (Paragraph 77).

Regarding claim 4, the combination of Bertolero and Brown substantially discloses the claimed invention as shown above. Bertolero further teaches each arm being integrally formed (Paragraph 78).

Regarding claim 5, the combination of Bertolero and Brown substantially discloses the invention as claimed. They do not explicitly teach the proximal end of the first lateral arm and the proximal end of the second lateral arm forming an angle of 45 degrees in the closed configuration.
However, Bertolero does teach that the distance between the paddles (and thus the angle between the due to the pivot mechanism in Fig. 3, elements 10 and 11) can vary significantly and in small increments (Paragraph 77). As such, in the absence of any unexpected 

Regarding claim 7, the combination of Bertolero and Brown substantially discloses the invention as claimed. They do not explicitly teach the distal end of the first lateral arm and the distal end of the second lateral arm forming an angle of 39 degrees in the open configuration.
However, Bertolero does teach that the distance between the panels (and thus the angle between the due to the pivot mechanism in Fig. 3, elements 10 and 11) can vary significantly and in small increments (Paragraph 77). As such, in the absence of any unexpected results, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the device of Bertolero would be capable of having the distal end of the first lateral arm and the distal end of the second lateral arm form an angle of 39 degrees in an open configuration.

Regarding claim 8, the combination of Bertolero and Brown substantially discloses the claimed invention as shown above. They do not explicitly teach the proximal end of the first blade and the proximal end of the second blade contacting each other in the open configuration.
In the same field of endeavor, Chang teaches a surgical retractor with an analogous arrangement of arms and latches (Figs. 1 - 4, elements 14, 16, and 30; Paragraph 37), said latch 
Thus, given the highly analogous structures of Chang and Bertolero, and their shared ability to adjust the angle between the arms, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the device of Bertolero and Brown would similarly be capable of having the proximal end of the first lateral arm and the second lateral arm contact each other in the open configuration.

Regarding claim 9, the combination of Bertolero and Brown substantially discloses the claimed invention as indicated above. Bertolero further teaches the paddles being designed to minimize trauma to the patient’s body (i.e. are configured not to cut; Paragraph 76).

	With respect to claim 10, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1); the combination of Bertolero and Brown teaches the apparatus set forth in claim 1 and therefore teaches a method of inserting a female urethral catheter, comprising: inserting a paddle of a female urethral catheterization assist device in a 

	Regarding claim 11, the combination of Bertolero and Brown substantially discloses the claimed invention as indicated above. Bertolero further teaches the device is constructed from a plastic substance (Paragraph 80). Brown further teaches making the device from molded plastic (Paragraph 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bertolero and Brown to be 

	Regarding claim 12, the combination of Bertolero and Brown substantially discloses the claimed invention as indicated above. Bertolero further teaches the device is constructed from a plastic polymer substance (Paragraph 80). Brown further teaches making the device from molded plastic (Paragraph 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bertolero and Brown to be wholly constructed from molded plastic. Doing so would be advantageous in making the device non-allergic (Paragraph 28 of Brown).

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every objection and 112(b) rejection previously set forth in the non-final office action mailed 9/11/2020. All previous objections and 112(b) rejections have been withdrawn. 
	
Response to Arguments
Applicant’s arguments, see pages 7 - 8 of Applicant’s Remarks, filed 2/2/2021, with respect to the rejection(s) of claim(s) 1 and 10 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brown with Bertolero maintained as the primary reference over which Applicant’s invention is deemed unpatentable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781